Citation Nr: 0820036	
Decision Date: 06/19/08    Archive Date: 06/25/08

DOCKET NO.  05-30 553	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an increased rating for paraspinous muscle 
spasms of the lumbar spine with degenerative disc disease, 
currently evaluated as 40 percent disabling.  

2.  Entitlement to service connection for antisocial 
personality disorder with polysubstance abuse, claimed as 
secondary to low back disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Van Stewart, Counsel




INTRODUCTION

The veteran had active military service from January 1976 to 
May 1977. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that a claimant will generally be presumed 
to be seeking the maximum benefits allowed by law and 
regulations, and it follows that such a claim remains in 
controversy where less than the maximum available benefit is 
awarded, or until the veteran withdraws the claim.  AB v. 
Brown, 6 Vet. App. 35, 38 (1992).  In the instant case the 
veteran was recently awarded an increased evaluation of 40 
percent for his service-connected spine disability.  The 
veteran has not suggested that this increased evaluation 
would satisfy his appeal for a higher evaluation of 
paraspinous muscle spasms of the lumbar spine with 
degenerative disc disease.  Nor has he or his representative 
otherwise suggested that the maximum rating available for 
that disability is not being sought.  Therefore the Board 
concludes that the issue of entitlement to a higher rating 
for paraspinous muscle spasms of the lumbar spine with 
degenerative disc disease remains before the Board.  


FINDINGS OF FACT

1.  The veteran's paraspinous muscle spasms of the lumbar 
spine with degenerative disc disease are evidenced by motion 
of the lumbar spine limited by pain beginning at 40 degrees 
of flexion and occupational limitations related to lifting 
and carrying associated with pain.  

2.  The veteran's antisocial personality disorder with 
polysubstance abuse has not been caused or made worse by 
service-connected paraspinous muscle spasms of the lumbar 
spine with degenerative disc disease.   


CONCLUSIONS OF LAW

1.  The criteria for an increased rating for the veteran's 
service-connected low back disability have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §  4.71a, 
Diagnostic Code 5292, 5293 (2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2003); 38 C.F.R. §§ 4.1, 4.10, 4.14, 
4.40, 4.45, 4.7, 4.71a, Diagnostic Code 5237 (2007).  

2.  The veteran does not have antisocial personality disorder 
with polysubstance abuse that is the result of disease or 
injury incurred in or aggravated by active military service; 
this disability is not secondary to his service-connected 
paraspinous muscle spasms of the lumbar spine with 
degenerative disc disease.  38 U.S.C.A. §§ 105(a), 1101, 
1131, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.304, 3.310(a) (2007); 38 C.F.R. § 3.310 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide.  A recent change to 38 CFR 
3.159(b)(1) removes the portion of the regulation which 
states that VA will request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 73 Fed. Reg., 23353-54 (April 30, 2008).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
But see Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), 
rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006) (when VCAA notice follows the initial 
unfavorable AOJ decision, subsequent RO actions may 
"essentially cure[] the error in the timing of notice").

The Board notes that the veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in November 
2002, July 2006, and September 2007.  (Although the complete 
notice required by the VCAA was not provided until after the 
RO adjudicated the appellant's claims, any timing errors have 
been cured by the RO's subsequent actions.  Id.)  

Specifically regarding VA's duty to notify, the notifications 
to the veteran apprised him of what the evidence must show to 
establish entitlement to the benefits sought, what evidence 
and/or information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
veteran, what evidence VA was responsible for getting, and 
what information VA would assist in obtaining on the 
veteran's behalf.  As noted above, the veteran was apprised 
of the criteria for assigning disability ratings and for 
award of an effective date.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The RO also provided a 
statement of the case (SOC) and two supplemental statements 
of the case (SSOCs) reporting the results of its reviews of 
the issues on appeal and the text of the relevant portions of 
the VA regulations.  The veteran was also apprised of the 
changes in the criteria for evaluating disabilities of the 
spine.  Additionally, given the record in the claims file, 
which includes the statement of the case and supplemental 
statement of the case, it is clear that through the 
administrative appeal process, the veteran was put on notice 
that the disability rating for his low back would be 
determined by applying relevant Diagnostic Codes, which 
provide for a range in ratings based on the nature of the 
symptoms of the conditions for which increased compensation 
is being sought, their severity and duration, and their 
impact upon employment and daily life.  He was made award 
that competent lay statements describing symptoms, medical 
and hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability would be helpful to 
his claim.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
Consequently, a remand to provide such notice is not 
necessary.

Regarding VA's duty to assist, the RO obtained the veteran's 
service medical records (SMRs), and post-service medical 
records, Social Security Administration (SSA) records, and 
secured several medical examinations in furtherance of his 
claims.  VA has no duty to inform or assist that was unmet.

II.  Low Back Increased Rating Claim

A.  Background

The veteran contends that his service-connected paraspinous 
muscle spasms of the lumbar spine with degenerative disc 
disease warrants a disability rating higher than the 40 
percent currently assigned.  The veteran has been afforded 
three VA examinations in connection with this increased 
rating claim.  

An examination given in December 2002 reported that the 
veteran had a normal gait and was experiencing some back pain 
at the time of examination.  Range of motion exercises 
revealed forward flexion to 60 degrees without any change in 
the pain he was experiencing.  Extension was to 25 degrees 
with an increase in pain; lateral bending was to 15 degrees 
to the right, limited by pain, and to 25 degrees to the left.  
Rotation was to 20 degrees to the right and 25 degrees to the 
left, both limited by pain.  With repetitive motion the 
veteran experienced an increase in low back pain on extension 
and lateral bending to the right; extension was limited to 15 
degrees, and lateral bending and rotation were both increased 
to 25 degrees.  Spine strength was normal, as was strength of 
the lower extremities.  Straight leg raise and knee extension 
were both negative.  X-ray examination revealed degenerative 
disc disease of the lumbar spine, which the examiner adopted 
as his diagnosis.  

The veteran was afforded another examination of the spine in 
May 2008.  The veteran reported flare-ups of back pain 
precipitated by walking for more than 20 minutes and reported 
that they varied in duration from five to 10 minutes.  There 
were no reported episodes of incapacitation requiring bed 
rest prescribed by a doctor.  On examination the examiner 
noted back pain and stiffness, and that the veteran walked 
with a limp.  There was loss of normal lordosis, but there 
was no evidence of paravertebral muscle spasm.  Range of 
motion exercises revealed flexion to 90 degrees with no 
mention of pain, and extension to 12 degrees with pain 
beginning immediately at the beginning of extension.  Lateral 
bending was to 15 degrees bilaterally with pain, and rotation 
was to 40 degrees bilaterally.  Repetitive movements of the 
spine elicited no changes in range of motion.  The reflexes 
of the lower extremities were equal and symmetric, and 
vibratory sense and position sense were intact.  The 
examiner's diagnosis was lumbar strain.  

The veteran was examined again in October 2007.  He reported 
sporadic/occasional muscle spasms related to his lumbar spine 
disability that lasted a few seconds.  Neurologically, the 
veteran reported no urinary or fecal incontinence.  Reported 
nocturia was determined by the examiner to not be related to 
the lumbar spine disability.  The veteran subscribed to 
fatigue, decreased motion, stiffness, weakness, and pain in 
the middle lower back.  Flare-ups were said to occur weekly, 
to be severe, and to last from 10 to 15 minutes at a time.  
The veteran reported that he had to stay in bed, on a couch, 
or in a chair once or twice a month because of his back pain, 
but did not report any bed rest prescribed by a physician.  
The veteran walked with a mild limp; he was reported to have 
posture that was fixed in a flexed position, but the examiner 
found no ankylosis.  

Range of motion exercises found that the veteran could flex 
to 75 degrees with pain beginning at 40 degrees.  Extension 
was to 15 degrees, with pain beginning at five degrees.  
Lateral flexion was to 28 degrees on the right and 25 degrees 
on the left, with pain beginning at 20 degrees bilaterally.  
Rotation was to 40 degrees to the right and 37 degrees to the 
left, with pain beginning at 30 degrees bilaterally.  The 
examiner reported that there was pain but no additional loss 
of motion after repetitive use in any axis.  The examiner 
also noted that there were significant effects on 
occupational activities in that the veteran had problems with 
lifting and carrying due to pain.  There were also effects 
reported as regards the veteran's usual daily activities, 
particularly as related to chores, shopping, and sports and 
recreation, but no reported impact on other normal activities 
of daily living such as bathing, dressing, toileting, and 
grooming.  The examiner diagnosed degenerative disc disease 
of the lumbar spine and lumbar spinal stenosis.  The examiner 
also opined that the veteran's degenerative disc disease of 
the lumbar spine occurred in the natural history of the 
service-connected lumbar spine condition.  

B.  Analysis

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 
4.1.  Where entitlement to compensation has already been 
established and an increase in the assigned evaluation is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7. Vet. App. 55, 58 
(1994).  Although the recorded history of a particular 
disability should be reviewed in order to make an accurate 
assessment under the applicable criteria, the regulations do 
not give past medical reports precedence over current 
findings.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

The Court has also found, however, that staged ratings are 
appropriate for an increased-rating claim when the factual 
findings show distinct time periods where a service-connected 
disability exhibits symptoms that would warrant different 
ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here, 
the Board has found no medical evidence of record that would 
warrant a staged rating for this claim.  The currently 
assigned 40 percent rating is effective from the date of 
receipt of the veteran's claim for an increased rating, and 
there is no evidence that a higher rating is warranted at any 
time either in the one year prior to the receipt of the claim 
when the back disability was rated at 20 percent, or in the 
period since receipt of the claim when the disability was 
rated at 40 percent.  See Id.

In determining the degree of limitation of motion, several 
regulatory provisions are taken into consideration:  the 
provisions of 38 C.F.R. § 4.40 concerning lack of normal 
endurance, functional loss due to pain, and pain on use and 
during flare-ups; the provisions of 38 C.F.R. § 4.45 
concerning weakened movement, excess fatigability, and 
incoordination; and the provisions of 38 C.F.R. § 4.10 
concerning the effects of the disability on the veteran's 
ordinary activity.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  The evaluation of the same disability under various 
diagnoses is to be avoided.  38 C.F.R. § 4.14 (2007).  Here, 
as noted in the foregoing discussion, these regulatory 
provisions were taken into account in assessing the range of 
motion of the veteran's spine disability.  

During the pendency of the veteran's appeal the regulations 
pertaining to evaluation of disabilities of the spine were 
amended twice.  See 67 Fed. Reg. 54345- 54349 (Aug. 22, 2002) 
(effective September 23, 2002); and 68 Fed. Reg. 51454-51456 
(Aug. 27, 2003) (effective September 26, 2003).  The changes 
made before January 30, 2003, effective September 23, 2002, 
involve only changes to the rating of intervertebral disc 
syndrome (IVDS), rating this disability based on the 
occurrence of incapacitating episodes.  

The second change, effective September 26, 2003, renumbered 
all of the spine diagnostic codes, and provides for the 
evaluation of all spine disabilities under a new General 
Rating Formula for Diseases and Injuries of the Spine.  38 
C.F.R. § 4.71a (2007).  Additionally, the September 26, 2003, 
changes permitted evaluation of IVDS under either the General 
rating formula or based on the occurrence of incapacitating 
episodes.  Note (1) to the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes defines an 
incapacitating episode as a period of acute signs and 
symptoms due to IVDS that requires bed rest prescribed by a 
physician and treatment by a physician.  Id.  Because the 
changes became effective during the pendency of the claim, 
the Board must determine whether the revised version is more 
favorable to the veteran.  See VAOPGCPREC 7-2003.  However, 
even if the Board finds the revised version more favorable, 
the reach of the new criteria can be no earlier than the 
effective date of that change.  See VAOPGCPREC 3-2000.  

1.  Old Criteria

Under the old rating criteria, the veteran's paraspinous 
muscle spasms of the lumbar spine with degenerative disc 
disease was evaluated utilizing the rating criteria found at 
Diagnostic Code 5295, lumbosacral strain.  38 C.F.R. § 4.71a 
(2003).  Here, the veteran's spine is already rated as 40 
percent disabling, the highest rating awardable under 
Diagnostic Code 5295.  

As noted, the veteran has been diagnosed with degenerative 
disc disease that has been associated with his service-
connected spine disability.  Under Diagnostic Code 5293 under 
the old criteria, a 40 percent rating was warranted for 
intervertebral disc syndrome (IVDS) when there are severe, 
recurring attacks with intermittent relief.  A 60 percent 
rating under Diagnostic Code 5293 requires pronounced 
symptomatology with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to the site of the diseased disc, with 
little intermittent relief.  The medical evidence of record 
does not show that the veteran has evidenced the 
symptomatology required for award of the 60 percent rating 
under Diagnostic Code 5293.  The Board therefore finds that 
the veteran's disability picture as regards his degenerative 
disc disease more nearly approximates the criteria required 
for the currently assigned 40 percent, and that the 60 
percent rating is not warranted.  38 C.F.R. § 4.7.  

The Board has considered whether any other diagnostic codes 
might allow for a higher disability rating under the old 
criteria.  The veteran's paraspinous muscle spasms of the 
lumbar spine with degenerative disc disease do not involve 
residuals of a fracture of vertebra, ruling out the 
application of Diagnostic Code 5285.  38 C.F.R. § 4.71a, 
Diagnostic Code 5285 (2003).  The only other old diagnostic 
codes possibly offering a rating higher than the 40 percent 
now assigned are Diagnostic Codes 5286 and 5289.  However, 
these diagnostic codes are inapt here because there is no 
ankylosis, either favorable or unfavorable.  In sum, a rating 
higher than 40 percent for paraspinous muscle spasms of the 
lumbar spine with degenerative disc disease, is not available 
under any of the old rating criteria.  

An award of the highest rating available under the old 
criteria suggests that consideration should also be given to 
a possible extraschedular rating; however, the Board finds 
that the evidence does not show an exceptional or unusual 
disability picture as would render impractical the 
application of the regular schedular rating standards.  See 
38 C.F.R. § 3.321 (2007).  The evidence of record does not 
demonstrate that the veteran's service-connected back 
disability has resulted in frequent periods of 
hospitalization or in marked interference with employment.  
§ 3.321.  In this regard, the Board notes that the veteran 
has frequently been hospitalized, but not for his service-
connected back disability.  The Board also notes that the 
most recent examiner determined that the occupational 
limitations imposed on the veteran by his back disability 
consisted of limitations in lifting and carrying, and that 
these resulted in limiting the time the veteran is able to 
work and the type of work is he able to do.  

It is undisputed that the back disability would be expected 
to have an adverse effect on employment, but it bears 
emphasis that the schedular rating criteria are designed to 
take such factors into account.  The schedule is intended to 
compensate for average impairments in earning capacity 
resulting from service-connected disability in civil 
occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees 
of disability specified [in the rating schedule] are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  
38 C.F.R. § 4.1.  Therefore, given the lack of evidence 
showing unusual disability not contemplated by the rating 
schedule, the Board concludes that a remand to the RO for 
referral of this issue to the VA Central Office for 
consideration of an extraschedular evaluation is not 
warranted.

2.  New Criteria

In September 2002, the criteria for rating IVDS changed, and 
this disability was to be rated based on chronic orthopedic 
and neurologic manifestations, with consideration given to 
the length of incapacitating episodes.  A 40 percent rating 
was assignable with incapacitating episodes having a total 
duration of a least six weeks during a year.  A 60 percent 
rating was assignable with incapacitating episodes having a 
total duration of a least six weeks during a year.  67 Fed. 
Reg. 54345 (Aug. 22, 2002).  

The changes to rating disabilities of the spine that became 
effective September 26, 2003, renumbered all of the spine 
diagnostic codes, and provide for the evaluation of all spine 
disabilities under a new General Rating Formula for Diseases 
and Injuries of the Spine.  The General Rating Formula is for 
use with or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the aria of the spine 
affected by residuals of injury or disease.  

Under the new General Rating Formula, a 10 percent evaluation 
is for application with forward flexion of the thoracolumbar 
spine greater than 60 degrees but not greater than 85 
degrees; or, combined range of motion of the thoracolumbar 
spine greater than 120 degrees but not greater than 235 
degrees; or, muscle spasm, guarding, or localized tenderness 
not resulting in abnormal gait or abnormal spinal contour; or 
vertebral body fracture with loss of 50 percent or more of 
the height.  

A 20 percent evaluation is for application with forward 
flexion of the thoracolumbar spine greater than 30 degrees 
but not greater than 60 degrees; or, the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees; or muscle spasm or guarding severe enough to result 
in abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  

A 40 percent evaluation is for application when there is 
forward flexion of the thoracolumbar spine of 30 degrees or 
less, or favorable ankylosis of the entire thoracolumbar 
spine.  A 50 percent evaluation is for application when there 
is unfavorable ankylosis of the entire thoracolumbar spine.  
A 100 percent evaluation is for application when there is 
unfavorable ankylosis of the entire spine.

Here, the Board notes that the two examinations conducted 
since the effective date of the changes to the criteria show 
that, at worst, flexion was limited to 75 degrees, which, 
under the new rating criteria, warrants only a 10 percent 
disability rating.  In order to warrant a rating higher than 
the currently assigned 40 percent utilizing the new rating 
criteria, there would have to be medical evidence of 
unfavorable ankylosis of the entire thoracolumbar spine or 
incapacitating episodes prescribed by a physician having a 
total duration of at least six weeks during the past 12 
months.  There being no such evidence of record, the Board 
finds that a rating higher than the currently assigned 40 
percent is also not warranted under the new criteria for 
rating disabilities of the spine.  

Note (1) to the General Rating Formula for Diseases and 
Injuries of the Spine calls for evaluation of any associated 
objective neurologic abnormalities, including but not limited 
to, bowel or bladder impairment, separately.  38 C.F.R. 
§ 4.71a.  However, the Board notes that all of the 
neurological examinations reported in the record show normal 
neurological functions, including the most recent examination 
in October 2007, which specifically reported that there were 
no reports of objective neurologic abnormalities such as 
bowel or bladder impairment.  A separate evaluation for an 
objective neurological abnormality is therefore not 
warranted.  

In sum, the Board finds that a rating higher than the 
currently assigned 40 percent is not available for the 
veteran's back disability utilizing either the new or the old 
rating criteria, including by award of a separate rating for 
neurological manifestation, and also finds that a staged 
rating is not warranted.  

III.  Personality Disorder 

The veteran has had recurrent problems with temper and anger 
management.  He has had several hospital admissions for this.  
For example, a July 2002 discharge summary, representative of 
several that are of record, noted that the veteran had come 
to the emergency room the night before because he was having 
problems controlling his temper at a residential chemical 
dependency treatment facility.  The veteran reported that he 
felt he was going to hurt someone if he was not locked up 
somewhere.  He reported that he did not like crowds, 
especially not the crowd of people at the residential 
treatment facility.  He said that when he gets angry he has 
homicidal ideations toward others.  The treatment note 
indicated that he had been admitted to a hospital on multiple 
occasions, and had been treated for major depression about 
ten years prior to this admission.  

A discharge diagnosis was made utilizing the American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders (DSM-IV) criteria.  The DSM-IV Axis I 
(clinical disorders and other conditions that may be a focus 
of clinical attention) diagnosis was polysubstance abuse.  
The Axis II (personality disorders and mental retardation) 
diagnosis was antisocial personality disorder.  The Axis III 
(general medical conditions) diagnoses were chronic back and 
shoulder pain and chronic bronchitis.  In Axis IV 
(psychosocial and environmental problems) the examiner noted 
poor social support and separation from his wife.  The Axis V 
(global assessment of functioning (GAF) score) report was 40.  

The veteran was afforded a VA mental disorders examination in 
December 2002 in connection with this specific service 
connection claim.  After review of the veteran's complete 
case file, the Ph.D. staff psychologist who examined the 
veteran summarized the veteran's medical, family, and social 
histories.  The examiner noted that the veteran seemed to 
have no real understanding as to why he was being examined.  
The examiner explained to him that he was there for a mental 
disorders examination to determine whether or not there was a 
connection between his back disability and a mental disorder.  
After this explanation to him, the veteran proceeded to 
discuss a variety of incidents related to his family and his 
estranged wife and daughter, but never commented on any 
possible link between his back disability and a secondary 
mental disorder.  

The DSM-IV Axis I diagnosis was polysubstance abuse, in early 
partial remission.  The Axis II diagnosis was antisocial 
personality disorder.  The Axis III diagnoses were chronic 
back and shoulder pain and chronic bronchitis.  In Axis IV 
the examiner listed no psychosocial or environmental 
problems.  The Axis V GAF score was 55.  The examiner 
reiterated that the veteran did not at any time during the 
course of the examination suggest a connection between his 
service-connected back pain and a mental disorder.  The 
examiner indicated that in recent times the veteran has been 
more concerned about his shoulder pain and revealed 
interpersonal problems secondary to his Axis II features 
(antisocial personality disorder).  The examiner also noted 
that the veteran's polysubstance abuse did not appear to be 
related to his back disability.  The examiner opined that 
there was no likelihood of a link between a mental disorder 
and the pain and suffering associated with the veteran's back 
disability.  

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303.  Service connection may also be granted for 
any injury or disease diagnosed after service, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  38 
C.F.R. § 3.303(d).  Generally, service connection requires 
(1) medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Caluza 
v. Brown, 7 Vet. App. 498 (1995).  

Disability that is proximately due to or the result of a 
service-connected disease or injury is considered service 
connected, and when thus established, this secondary 
condition is considered a part of the original condition.  38 
C.F.R. § 3.310(a).  In this regard, the Board notes that 
there has been an amendment to the provisions of 38 C.F.R. 
§ 3.310.  See 71 Fed. Reg. 52744-47 (Sept. 7, 2006).  The 
amendment sets a standard by which a claim based on 
aggravation of a non-service-connected disability by a 
service-connected one is judged.  Although VA has indicated 
that the purpose of the regulation was merely to apply the 
Court's ruling in Allen v. Brown, 7 Vet. App. 439 (1995), it 
was made clear in the comments to the regulation that the 
changes were intended to place a burden on the claimant to 
establish a pre-aggravation baseline level of disability for 
the non-service-connected disability before an award of 
service connection based on aggravation may be made.  This 
had not been VA's practice, which strongly suggests that the 
change amounts to a substantive change in the regulation.  
Given what appear to be substantive changes, and because the 
veteran's claim was pending before the regulatory change was 
made, the Board will consider the version of 38 C.F.R. 
§ 3.310 in effect before the change, which version favors the 
claimant.  

In addition, service connection for any mental disorder 
specifically requires medical evidence diagnosing the current 
disability in conformance with DSM-IV.  38 C.F.R. § 4.125(a).  
Additionally, VA regulations provide that mental retardation 
and personality disorders are not diseases or injuries for 
compensation purposes and may not be service connected 
unless, as provided for in 38 C.F.R. § 3.310(a), they are 
determined to be secondary to a service-connected disease or 
injury.  38 C.F.R. § 4.127.  Moreover, the law and VA 
regulations provide that compensation shall not be paid if a 
disability was the result of the person's own willful 
misconduct, to include the abuse of alcohol or drugs.  See 38 
U.S.C.A. §§ 105, 1131; 38 C.F.R. §§ 3.1(n), 3.301; see also 
VAOPGPREC 2-97 (January 16, 1997); Allen v. Principi, 237 
F.3d 1368, 1381 (Fed. Cir. 2001) (compensation may be awarded 
only "where there is clear medical evidence establishing that 
alcohol or drug abuse is caused by a veteran's primary 
service-connected disability, and where the alcohol or drug 
abuse disability is not due to willful wrongdoing").  

Here, as indicated, the veteran has claimed that he has a 
mental disability that is secondary to his service-connected 
back disability.  However, the relevant medical evidence of 
record shows that the only mental disabilities with which the 
veteran is currently diagnosed are polysubstance abuse in 
early partial remission, and antisocial personality disorder.  
As noted, personality disorders and substance abuse are not 
diseases or injuries for compensation purposes and may not be 
service-connected unless they are determined to be secondary 
to a service-connected disability.  Here, the only relevant 
medical opinion of record is that there is no likelihood of a 
link between the veteran's mental disorders and his service-
connected back disability, and that his polysubstance abuse 
problem also appears to be unrelated.  

The Board acknowledges the veteran's contention that he has a 
mental disability related to his service-connected back 
disability.  However, there is no evidence of record showing 
that the veteran has the specialized medical education, 
training, and experience necessary to render competent 
medical opinion as to the etiology of this disability.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. 
§ 3.159(a)(1) (2007).  Consequently, the veteran's own 
assertions as to the etiology of his diagnosed mental 
disorders have no probative value.

The Board has considered the benefit-of-the-doubt doctrine, 
but finds that the record does not provide even an 
approximate balance of negative and positive evidence on the 
merits.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Therefore, on the basis of 
the above analysis, and after consideration of all the 
evidence, the Board finds that the preponderance of the 
evidence is against this service connection claim.  The 
veteran's diagnosed polysubstance abuse and antisocial 
personality disorder are not traceable to disease or injury 
incurred in or aggravated during active military service, and 
the claim is therefore denied.  


ORDER

Entitlement to an increased rating for paraspinous muscle 
spasms of the lumbar spine with degenerative disc disease, 
currently evaluated as 40 percent disabling, is denied.  

Entitlement to service connection for antisocial personality 
disorder with polysubstance abuse is denied.  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


